o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-152266-10 number release date uil 25d the honorable debbie stabenow united_states senator west lake lansing road suite east lansing mi attention ----------- dear senator stabenow i am responding to your inquiry dated date on behalf of your constituent ----------------------- he asked about the tax_credit for qualified_geothermal_heat_pump_property under sec_25d of the internal_revenue_code ------------- wrote that energy star raised the efficiency requirements for certain geothermal heat pump properties on date and will raise them again on date he further noted that the irs form_5695 residential_energy_efficient_property_credit states that geothermal units must be energy star rated at the time of purchase he said this language on the form will make existing inventories of geothermal_equipment that companies manufactured prior to date virtually unsalable because they would no longer meet the requirements of the energy star program when consumers purchase the equipment the language found in the form originates from the language in the law which requires the property to meet the energy star program requirements that are in effect at the time a taxpayer purchases the equipment the law does not allow the property to meet the requirements of the energy star program that are in effect at the time of the manufacture therefore if a taxpayer purchases geothermal_equipment in that does not meet the requirements of the energy star program in effect in the taxpayer is not eligible to claim the sec_25d credit on date we issued notice_2009_41 to provide procedures that manufacturers of residential energy efficient property including geothermal heat pump property can follow to certify that their product meets certain requirements in the law the notice also provides guidance on the conditions under which taxpayers seeking to claim the sec_25d credit can rely on a manufacturer’s certification conex-152266-10 i am sorry my response is not more favorable but i hope this information is helpful if you have any questions please contact ----------------------- at --------------------- or me at -- --------------------- for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries
